Citation Nr: 1500788	
Decision Date: 01/08/15    Archive Date: 01/13/15	

DOCKET NO.  13-25 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right hip disability, claimed as sacroiliac joint dysfunction.

4.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107(a) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

This appeal must be REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


REMAND

The record in this appeal raises questions as to the exact nature and etiology of the disabilities at issue.  In this regard, service treatment records disclose that, in August and September 1961, the Veteran received treatment for what was described at the time as right hip trochanteric bursitis.  The service treatment records are, however, negative for demonstrated evidence of left hip pathology, and for either bilateral hearing loss or tinnitus.  

In June 2010, VA examiners opined that the Veteran's hearing loss/tinnitus and right hip pathology are unrelated to his period of active service.  Significantly, since the issuance of the July 2013 statement of the case private medical records, specifically, examinations by the Veteran's private physician and audiologist which are clearly relevant to his current claims, have been added to the record.  Absent a waiver of consideration by the AOJ, which has not been submitted in this case, this evidence must be referred to the AOJ for initial review.  See 38 C.F.R. § 20.1304(c) (2014).  

Hence, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2013, the date of the most recent VA evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran's entire claims folder should then be furnished to the same VA physician and audiologist who conducted the aforementioned examinations in June 2010, or to another similarly qualified physician or audiologist, should the aforementioned examiners prove unavailable.  

Following a review of the Veteran's entire claims folder, the examining physician must opine whether any diagnosed right and/or left hip pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  

In like manner, following a review of the Veteran's entire claims folder, the evaluating audiologist must offer an addendum opinion addressing whether the Veteran's hearing loss and/or tinnitus at least as likely as not had their origin during, or are in some way the result of, his period of active military service.  

In rendering the aforementioned opinion, the VA physician must specifically take into account and comment on the August 2014 report of a physical examination by the Veteran's private physician.  In like manner, the evaluating audiologist must specifically take into account and comment on the July 2014 report of examination by the Veteran's private audiologist.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ must then readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, as well as his claims of entitlement to service connection for right and left hip disabilities.  This readjudication should specifically take into account any and all evidence added to the record since the time of the issuance of a Statement of the Case in July 2013.  Should any benefit sought on appeal remain denied, the Veteran and his representative must be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claims for benefits since July 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



